Exhibit 10.6

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

ZIPCAR VEHICLE FINANCING LLC

This Second Amended and Restated Limited Liability Company Agreement (together
with the schedules attached hereto, this “Agreement”) of Zipcar Vehicle
Financing LLC (the “Company”), is entered into by Zipcar, Inc., a Delaware
corporation, as the sole member (the “Member”). Capitalized terms used and not
otherwise defined herein have the meanings set forth on Schedule A hereto.

The Member, by execution of this Agreement, (i) hereby continues the Company as
a limited liability company pursuant to and in accordance with the Delaware
Limited Liability Company Act (6 Del. C. Section 18-101 et seg.), as amended
from time to time (the “Act”), and this Agreement, (ii) hereby amends and
restates in its entirety the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of May 24, 2010, (the “Amended and Restated
LLC Agreement”), and hereby agrees as follows:

SECTION 1. Name. The name of the limited liability company continued hereby is
Zipcar Vehicle Financing LLC.

SECTION 2. Principal Business Office. The principal business office of the
Company shall be located at 25 First Street, 4th Floor, Cambridge, MA 02141, or
such other location as may hereafter be determined by the Member.

SECTION 3. Registered Office. The address of the registered office of the
Company in the State of Delaware is c/o The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, in the City of Wilmington, County
of New Castle, Delaware 19801.

SECTION 4. Registered Agent. The name and address of the registered agent of the
Company for service of process on the Company in the State of Delaware is The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, in the
City of Wilmington, County of New Castle, Delaware 19801.

SECTION 5. Member. (a) The mailing address of the Member is set forth on
Schedule B attached hereto.

(b) Subject to Section 9(j), the Member may act by written consent.



--------------------------------------------------------------------------------

(c) Notwithstanding any provision in this Agreement to the contrary, if there is
only one Member, upon the occurrence of any event that causes the Member to
cease to be a member of the Company (other than upon continuation of the Company
without dissolution upon (i) an assignment by the Member of all of its limited
liability company interest in the Company and the admission of the transferee
pursuant to Sections 21 and 23, or (ii) the resignation of the Member and the
admission of an additional member of the Company pursuant to Sections 22 and
23), each person acting as an Independent Director pursuant to Section 10 shall,
without any action of any Person and simultaneously with the Member ceasing to
be a member of the Company, automatically be admitted to the Company as a
Special Member and shall continue the Company without dissolution. No Special
Member may resign from the Company or transfer its rights as Special Member
unless (i) a successor Special Member has been admitted to the Company as
Special Member by executing a counterpart to this Agreement, and (ii) such
successor has also accepted its appointment as an Independent Director pursuant
to Section 10; provided, however, that any Special Member shall automatically
cease to be a member of the Company upon the admission to the Company of a
substitute Member. Each Special Member shall be a member of the Company that has
no interest in the profits, losses and capital of the Company and has no right
to receive any distributions of Company assets. Pursuant to Section 18-301 of
the Act, a Special Member shall not be required to make any capital
contributions to the Company and shall not receive a limited liability company
interest in the Company. A Special Member, in its capacity as a Special Member,
may not bind the Company. Except as required by any mandatory provision of the
Act, each Special Member, in its capacity as a Special Member, shall have no
right to vote on, approve or otherwise consent to any action by, or matter
relating to, the Company, including, without limitation, the merger,
consolidation or conversion of the Company. In order to implement the future,
contingent admission to the Company of each Special Member, each individual
acting as an Independent Director pursuant to Section 10 shall execute a
counterpart to this Agreement upon his or her appointment as an Independent
Director. Prior to its admission to the Company as a Special Member, any
individual acting as an Independent Director pursuant to Section 10 shall not be
a member of the Company.

SECTION 6. Certificates. George Lofaso is hereby designated as an “authorized
person” within the meaning of the Act, and has executed, delivered and filed the
original Certificate of Formation of the Company dated February 4, 2010, with
the Secretary of State of the State of Delaware. Upon the filing of the original
Certificate of Formation with the Secretary of State of the State of Delaware,
his powers as an “authorized person” ceased, and the Member thereupon became the
designated “authorized person” and shall continue as the designated “authorized
person” within the meaning of the Act. The Member or an Officer shall execute,
deliver and file any other certificates (and any amendments and/or restatements
thereof) necessary for the Company to qualify to do business in such states
(including the District of Columbia) as the Board of Directors deems necessary
to operate its business or as otherwise required by the Related Documents.

The existence of the Company as a separate legal entity shall continue until
cancellation of the Certificate of Formation as provided in the Act.

 

2



--------------------------------------------------------------------------------

SECTION 7. Purposes, (a) The purpose to be conducted or promoted by the Company
is to engage in the following activities:

(i) to purchase passenger vehicles and light-duty trucks (the “Vehicles”) from
certain manufacturers and dealers, to receive capital contributions from the
Member, to dispose of Vehicles by selling them to dealers, at auction, to Zipcar
or otherwise, and to own and hold Vehicles;

(ii) to lease the Vehicles to Zipcar pursuant to the Operating Lease or other
leases similar to the Operating Lease;

(iii) to issue, sell, authorize and deliver the Notes, to pledge its assets to
secure the Notes and to enter into any agreement or document providing for the
authorization, issuance, sale and delivery of the Notes;

(iv) to finance the acquisition cost of the Vehicles through the issuance of the
Notes, capital contributions from the Member, and any other source;

(v) to execute, deliver and perform its obligations under the Related Documents
and any other agreement or instrument relating to the activities set forth in
clauses (i) through (iv) above;

(vi) to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to the foregoing and necessary,
convenient or advisable to accomplish the foregoing (including the entering into
of interest rate swap, cap, floor or collar agreements or similar hedging
transactions and management, servicing and administration agreements).

(b) The Company, by or through any Member, Director or Officer on behalf of the
Company, may enter into and perform its obligations under the Related Documents
and all documents, agreements, certificates, or financing statements
contemplated thereby or related thereto, all without any further act, vote or
approval of the Member or any Director or Officer notwithstanding any other
provision of this Agreement, the Act or applicable law, rule or regulation. The
foregoing authorization shall not be deemed a restriction on the powers of any
Member, Director or Officer to enter into other agreements on behalf of the
Company.

SECTION 8. Powers. Subject to Section 9(j), the Company, and the Board of
Directors and the Officers on behalf of the Company, (i) shall have and exercise
all powers necessary, convenient or incidental to accomplish its purposes as set
forth in Section 7 and (ii) shall have and exercise all of the powers and rights
conferred upon limited liability companies formed pursuant to the Act.

 

3



--------------------------------------------------------------------------------

SECTION 9. Management. (a) Board of Directors. Subject to Section 9(j), the
business and affairs of the Company shall be managed by or under the direction
of a Board of two or more Directors designated by the Member. Subject to
Section 10, the Member may determine at any time in its sole and absolute
discretion the number of Directors to constitute the Board. The authorized
number of Directors may be increased or decreased by the Member at any time in
its sole and absolute discretion, upon notice to all Directors, and subject in
all cases to Section 10. The initial number of Directors shall be six, two of
which shall be Independent Directors pursuant to Section 10. Each Director
elected, designated or appointed by the Member shall hold office until a
successor is elected and qualified or until such Director’s earlier death,
resignation, expulsion or removal. Each Director shall execute and deliver the
Management Agreement. Directors need not be a Member. The initial Directors
designated by the Member are listed on Schedule D hereto.

(b) Powers. Subject to Section 9(j), the Board of Directors shall have the power
to do any and all acts necessary, convenient or incidental to or for the
furtherance of the purposes described herein, including all powers, statutory or
otherwise. Subject to Section 7, the Board of Directors has the authority to
bind the Company.

(c) Meeting of the Board of Directors. The Board of Directors of the Company may
hold meetings, both regular and special, within or outside the State of
Delaware. Regular meetings of the Board may be held at such time and at such
place as shall from time to time be determined by the Board. Special meetings of
the Board may be called by the President on not less than one day’s notice to
each Director by telephone, facsimile, mail, telegram or any other means of
communication, and special meetings shall be called by the President or
Secretary in like manner and with like notice upon the written request of any
one or more of the Directors; provided that any Director may waive such notice
requirements.

(d) Quorum; Acts of the Board. At all meetings of the Board, a majority of the
Directors shall constitute a quorum for the transaction of business and, except
as otherwise provided in any other provision of this Agreement, the act of a
majority of the Directors present at any meeting at which there is a quorum
shall be the act of the Board. If a quorum shall not be present at any meeting
of the Board, the Directors present at such meeting may adjourn the meeting from
time to time, without notice other than announcement at the meeting, until a
quorum shall be present. Any action required or permitted to be taken at any
meeting of the Board or of any committee thereof may be taken without a meeting
if all members of the Board or committee, as the case may be, consent thereto in
writing, and the writing or writings are filed with the minutes of proceedings
of the Board or committee, as the case may be, to the extent permitted by the
Act.

(e) Electronic Communications. Members of the Board, or any committee designated
by the Board, may participate in meetings of the Board, or any committee, by
means of telephone conference or similar communications equipment that allows
all persons participating in the meeting to hear each other, and such
participation in a meeting shall constitute presence in person at the meeting.
If all the participants are participating by telephone conference or similar
communications equipment, the meeting shall be deemed to be held at the
principal place of business of the Company.

 

4



--------------------------------------------------------------------------------

(f) Committees of Directors, (i) The Board may, by resolution passed by a
majority of the whole Board, designate one or more committees, each committee to
consist of one or more of the Directors of the Company. The Board may designate
one or more Directors as alternate members of any committee, who may replace any
absent or disqualified member at any meeting of the committee.

(ii) In the absence or disqualification of a member of a committee, the member
or members thereof present at any meeting and not disqualified from voting,
whether or not such members constitute a quorum, may unanimously appoint another
member of the Board to act at the meeting in the place of any such absent or
disqualified member.

(iii) Subject to Sections 9(j) and 10, any such committee, to the extent
provided in the resolution of the Board, shall have and may exercise all the
powers and authority of the Board in the management of the business and affairs
of the Company. Such committee or committees shall have such name or names as
may be determined from time to time by resolution adopted by the Board. Each
committee shall keep regular minutes of its meetings and report the same to the
Board when required.

(g) Compensation of Directors; Expenses. The Board shall have the authority to
fix the compensation of Directors. The Directors may be paid their expenses, if
any, of attendance at meetings of the Board, which may be a fixed sum for
attendance at each meeting of the Board or a stated salary as Director. No such
payment shall preclude any Director from serving the Company in any other
capacity and receiving compensation therefor. Members of special or standing
committees may be allowed like compensation for attending committee meetings.

(h) Removal of Directors. Unless otherwise restricted by law and subject to
Section 10, any Director or the entire Board of Directors may be removed or
expelled, with or without cause, at any time by the Member, and any vacancy
caused by any such removal or expulsion may be filled by action of the Member.

(i) Directors as Agents. To the extent of their powers set forth in this
Agreement and subject to Section 9(j), the Directors are agents of the Company
for the purpose of the Company’s business, and the actions of the Directors
taken in accordance with such powers set forth in this Agreement shall bind the
Company. Notwithstanding the last sentence of Section 18-402 of the Act, except
as provided in this Agreement or in a resolution of the Board, a Director may
not bind the Company.

(j) Limitations on the Company’s Activities.

(i) This Section 9(j) is being adopted in order to comply with certain
provisions required in order to qualify the Company as a “special purpose”
entity.

 

5



--------------------------------------------------------------------------------

(ii) The Member shall not, so long as any Obligation is outstanding, amend,
alter, change or repeal the definition of “Independent Director” or Sections
5(c), 7, 8, 9, 10, 16, 20, 21, 22, 23, 24, 25, 26, 29 or 31 or Schedule A of
this Agreement without the unanimous written consent of the Board (including all
Independent Directors). Subject to this Section 9(j), the Member reserves the
right to amend, alter, change or repeal any provisions contained in this
Agreement in accordance with Section 31.

(iii) Notwithstanding any other provision of this Agreement and any provision of
law that otherwise so empowers the Company, the Member, the Board, any Officer
or any other Person, neither the Member nor the Board nor any Officer nor any
other Person shall be authorized or empowered, nor shall they permit the
Company, without the prior written consent of the Member and the prior unanimous
written consent of the Board (including all Independent Directors) to take any
Material Action; provided, however, that the Board may not vote on, or authorize
the taking of, any Material Action, unless there are at least two Independent
Directors then serving in such capacity.

(iv) So long as any Obligation is outstanding, the Board and the Member shall
cause the Company to do or cause to be done all things necessary to preserve and
keep in full force and effect its existence, rights (charter and statutory) and
franchises; provided, however, that the Company shall not be required to
preserve any such right or franchise if: (1) the Board shall determine that the
preservation thereof is no longer desirable for the conduct of its business and
that the loss thereof is not disadvantageous in any material respect to the
Company and (2) the Rating Agency Condition with respect to each Series of Notes
that is rated by a Rating Agency is satisfied. The Board also shall cause the
Company to:

(A) maintain its own separate books and records and bank accounts;

(B) at all times hold itself out to the public and all other Persons as a legal
entity separate from the Member and any other Person;

(C) have a Board of Directors separate from that of the Member and any other
Person;

(D) file its own tax returns, if any, as may be required under applicable law,
to the extent (1) not part of a consolidated group filing a consolidated return
or returns or (2) not treated as a division for tax purposes of another
taxpayer, and pay any taxes so required to be paid under applicable law;

(E) except as contemplated by the Related Documents, not commingle its assets
with assets of any other Person;

 

6



--------------------------------------------------------------------------------

(F) conduct its business (including all written and oral communications) in its
own name and through its duly authorized Officers or agents, and strictly comply
with all organizational formalities to maintain its separate existence;

(G) maintain separate financial statements;

(H) pay its own liabilities only out of its own funds;

(I) maintain an arm’s length relationship with its Affiliates and the Member;

(J) pay the salaries of its own employees, if any (provided, that the foregoing
shall not require the Member to make any additional capital contributions to the
Company);

(K) not hold out its credit or assets as being available to satisfy the
obligations of others;

(L) allocate fairly and reasonably any overhead for shared office space;

(M) use separate invoices, checks and stationery;

(N) except as contemplated by the Related Documents, not pledge its assets for
the benefit of any other Person;

(O) correct any known misunderstanding regarding its separate identity;

(P) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities (provided, that the foregoing shall not require the
Member to make any additional capital contributions to the Company);

(Q) cause its Board of Directors to meet at least annually or act pursuant to
written consent and keep minutes of such meetings and actions and observe all
other Delaware limited liability company formalities;

(R) not acquire any securities of the Member; and

(S) cause the Directors, Officers, agents and other representatives of the
Company to act at all times with respect to the Company consistently and in
furtherance of the foregoing and in the best interests of the Company.

 

7



--------------------------------------------------------------------------------

Failure of the Company, or the Member or the Board on behalf of the Company, to
comply with any of the foregoing covenants shall not affect the status of the
Company as a separate legal entity or the limited liability of the Member, the
Special Member, if any, or the Directors.

(v) So long as any Obligation is outstanding, the Board shall not cause or
permit the Company to:

(A) guarantee any obligation of any Person, including any Affiliate;

(B) engage, directly or indirectly, in any business other than the actions
required or permitted to be performed under Section 7, the Related Documents or
this Section 9(j);

(C) incur, create or assume any indebtedness other than the Obligations or as
otherwise expressly permitted under the Related Documents;

(D) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person except as permitted by the
Related Documents;

(E) to the fullest extent permitted by law, engage in any consolidation, merger
or asset sale other than such activities as are expressly permitted pursuant to
any provision of the Related Documents; or

(F) form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other).

SECTION 10. Independent Director. As long as any Obligation is outstanding, the
Member shall cause the Company at all times to have at least two Independent
Directors who will be appointed by the Member. Notwithstanding any duty
otherwise existing at law or in equity, to the fullest extent permitted by law,
including Section 18-1101(c) of the Act, the Independent Directors shall
consider only the interests of the Company, including its respective creditors,
in acting or otherwise voting on the matters referred to in Section 9(j)(iii).
No resignation or removal of an Independent Director, and no appointment of a
successor Independent Director, shall be effective until the successor
Independent Director shall have accepted his or her appointment by a written
instrument, which may be a counterpart signature page to the Management
Agreement. In the event of a vacancy in the position of Independent Director,
the Member shall, as soon as practicable, appoint a successor Independent
Director. All right, power and authority of an Independent Director shall be
limited to the extent necessary to exercise those rights and perform those
duties specifically set forth in this Agreement. No Independent Director shall
at any time serve as trustee in bankruptcy for any Affiliate of the Company.

 

8



--------------------------------------------------------------------------------

SECTION 11. Officers, (a) Officers. The initial Officers of the Company
designated by the Member are listed on Schedule E hereto. The additional or
successor Officers of the Company shall be chosen by the Board and shall consist
of at least a President, a Treasurer and an Assistant Secretary. The Board of
Directors may also choose one or more Vice Presidents, Assistant Secretaries and
Assistant Treasurers. One or more Vice Presidents may be designated a Vice
President, Fleet Operations. Any number of offices may be held by the same
person. The Board may appoint such other Officers and agents as it shall deem
necessary or advisable who shall hold their offices for such terms and shall
exercise such powers and perform such duties as shall be determined from time to
time by the Board. The salaries of all Officers and agents of the Company shall
be fixed by or in the manner prescribed by the Board. The Officers of the
Company shall hold office until their successors are chosen and qualified. Any
Officer elected or appointed by the Board may be removed at any time, with or
without cause, by the affirmative vote of a majority of the Board. Any vacancy
occurring in any office of the Company shall be filled by the Board.

(b) President. The President shall be the chief executive officer of the
Company, shall preside at all meetings of the Board, shall be responsible for
the general and active management of the business of the Company and shall see
that all orders and resolutions of the Board are carried into effect. The
President or any other Officer authorized by the President or the Board shall
execute all bonds, mortgages and other contracts, except: (i) where required or
permitted by law or this Agreement to be otherwise signed and executed,
including Section 7(b); (ii) where signing and execution thereof shall be
expressly delegated by the Board to some other Officer or agent of the Company;
and (iii) as otherwise permitted in Section 11(c).

(c) Vice President. In the absence of the President or in the event of the
President’s inability to act, the Vice President, if any (or in the event there
be more than one Vice President, the Vice Presidents in the order designated by
the Directors, or in the absence of any designation, then in the order of their
election), shall perform the duties of the President, and when so acting, shall
have all the powers of and be subject to all the restrictions upon the
President. The Vice Presidents, if any, shall perform such other duties and have
such other powers as the Board may from time to time prescribe.

(d) Secretary and Assistant Secretary. The Secretary shall be responsible for
filing legal documents and maintaining records for the Company. The Secretary
shall attend all meetings of the Board and record all the proceedings of the
meetings of the Company and of the Board in a book to be kept for that purpose
and shall perform like duties for the standing committees when required. The
Secretary shall give, or shall cause to be given, notice of all meetings of the
Member, if any, and special meetings of the Board, and shall perform such other
duties as may be prescribed by the Board or the President, under whose
supervision the Secretary shall serve. The Assistant Secretary, or if there be
more than one, the Assistant Secretaries in the order determined by the Board
(or if there be no such determination, then in order of their election), shall,
in the absence of the Secretary or in the event of the Secretary’s inability to
act, perform the duties and exercise the powers of the Secretary and shall
perform such other duties and have such other powers as the Board may from time
to time prescribe.

 

9



--------------------------------------------------------------------------------

(e) Treasurer and Assistant Treasurer. The Treasurer shall have the custody of
the Company funds and securities and shall keep full and accurate accounts of
receipts and disbursements in books belonging to the Company and shall deposit
all moneys and other valuable effects in the name and to the credit of the
Company in such depositories as may be designated by the Board. The Treasurer
shall disburse the funds of the Company as may be ordered by the Board, taking
proper vouchers for such disbursements, and shall render to the President and to
the Board, at its regular meetings or when the Board so requires, an account of
all of the Treasurer’s transactions and of the financial condition of the
Company. The Assistant Treasurer, or if there shall be more than one, the
Assistant Treasurers in the order determined by the Board (or if there be no
such determination, then in the order of their election), shall, in the absence
of the Treasurer or in the event of the Treasurer’s inability to act, perform
the duties and exercise the powers of the Treasurer and shall perform such other
duties and have such other powers as the Board may from time to time prescribe.

(f) Officers as Agents. The Officers, to the extent of their powers set forth in
this Agreement or otherwise vested in them by action of the Board not
inconsistent with this Agreement, are agents of the Company for the purpose of
the Company’s business and, subject to Section 9(j), the actions of the Officers
taken in accordance with such powers shall bind the Company.

SECTION 12. Limited Liability. Except as otherwise expressly provided by the
Act, the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be the debts, obligations and liabilities
solely of the Company, and neither the Member nor the Special Members, if any,
nor any Director or Officer shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Member,
Special Member, Director or Officer of the Company.

SECTION 13. Capital Contributions. The Member has made capital contributions to
the Company in the form of cash and/or demand notes in connection with the
Company’s issuances of Notes. In accordance with Section 5(c), no Special Member
shall be required to make any capital contributions to the Company.

SECTION 14. Additional Contributions. The Member is not required to make any
additional capital contribution to the Company. However, the Member may make
capital contributions to the Company at any time. The provisions of this
Agreement, including this Section 14, are intended solely to benefit the Member
and the Special Members, if any, and, to the fullest extent permitted by law,
shall not be construed as conferring any benefit upon any creditor of the
Company (and no such creditor of the Company shall be a third-party beneficiary
of this Agreement) and the Member and the Special Members, if any, shall not
have any duty or obligation to any creditor of the Company to make any
contribution to the Company or to issue any call for capital pursuant to this
Agreement. All or any part of additional capital contributions may be returned
to the Member subject to the terms of the Related Documents.

 

10



--------------------------------------------------------------------------------

SECTION 15. Allocation of Profits and Losses. The Company’s profits and losses
shall be allocated to the Member.

SECTION 16. Distributions. Distributions shall be made to the Member at the
times and in the aggregate amounts determined by the Member. Notwithstanding any
provision to the contrary contained in this Agreement, the Company shall not be
permitted or required to make a distribution to the Member on account of its
interest in the Company if such distribution would violate the Act or any other
applicable law or any Related Document.

SECTION 17. Books and Records. The Board shall keep or cause to be kept complete
and accurate books of account and records with respect to the Company’s
business. The books of the Company shall at all times be maintained by the
Board. The Member and its duly authorized representatives shall have the right
to examine the Company books, records and documents during normal business
hours. The Company, and the Board on behalf of the Company, shall not have the
right to keep confidential from the Member any information that the Board would
otherwise be permitted to keep confidential from the Member pursuant to
Section 18-305(c) of the Act. The Company’s books of account shall be kept using
the method of accounting determined by the Member. The Company’s independent
auditor, if any, shall be an independent public accounting firm selected by the
Member.

SECTION 18. Reports. (a) The Board shall cause to be prepared and mailed to the
Member, within 120 days after the end of each fiscal year, an audited or
unaudited report setting forth as of the end of such fiscal year:

(i) a balance sheet of the Company;

(ii) an income statement of the Company for such fiscal year; and

(iii) a statement of the Member’s capital account.

(b) The Board shall, after the end of each fiscal year, cause to be prepared and
transmitted to the Member as promptly as possible any tax information as may be
reasonably necessary to enable the Member to prepare its federal, state and
local income tax returns relating to such fiscal year.

SECTION 19. Other Business. The Member and any Affiliate of the Member may
engage in or possess an interest in other business ventures (unconnected with
the Company) of every kind and description, independently or with others. The
Company shall not have any rights in or to such independent ventures or the
income or profits therefrom by virtue of this Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 20. Exculpation and Indemnification, (a) Neither the Member nor the
Special Members, if any, nor any Officer, Director, employee or agent of the
Company nor any employee, representative, agent or Affiliate of the Member or
the Special Members, if any, (collectively, the “Covered Persons”) shall be
liable to the Company or any other Person who has an interest in or claim
against the Company for any loss, damage or claim incurred by reason of any act
or omission performed or omitted by such Covered Person in good faith on behalf
of the Company and in a manner reasonably believed to be within the scope of the
authority conferred on such Covered Person by this Agreement, except that a
Covered Person shall be liable for any such loss, damage or claim incurred by
reason of such Covered Person’s gross negligence or willful misconduct.

(b) To the fullest extent permitted by applicable law, a Covered Person shall be
entitled to indemnification from the Company for any loss, damage or claim
incurred by such Covered Person by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Company and in a
manner reasonably believed to be within the scope of the authority conferred on
such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s gross negligence or
willful misconduct with respect to such acts or omissions; provided, however,
that any indemnity under this Section 20 by the Company shall be provided out of
and to the extent of Company assets only, and neither the Member nor a Special
Member, if any, shall not have personal liability on account thereof; and
provided further, that so long as any Obligation is outstanding, no indemnity
payment from funds of the Company (as distinct from funds from other sources,
such as insurance) of any indemnity under this Section 20 shall be payable from
amounts allocable to any other Person pursuant to the Related Documents.

(c) To the fullest extent permitted by applicable law, expenses (including legal
fees) incurred by a Covered Person defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall be determined that the Covered Person is not entitled to
be indemnified as authorized in this Section 20; provided, however, that any
such advance shall be subordinated to any amounts payable to any other Person
pursuant to the Related Documents.

(d) A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Member might
properly be paid.

 

12



--------------------------------------------------------------------------------

(e) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any other Covered Person, a Covered Person acting under this Agreement shall
not be liable to the Company or to any other Covered Person for its good faith
reliance on the provisions of this Agreement or any approval or authorization
granted by the Company or any other Covered Person. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Covered Person otherwise existing at law or in equity, are agreed by the Member
and the Special Members, if any, to replace such other duties and liabilities of
such Covered Person.

(f) The foregoing provisions of this Section 20 shall survive any termination of
this Agreement.

SECTION 21. Assignments. The Member may assign in whole or in part its limited
liability company interest in the Company so long as the Rating Agency Condition
with respect to each Series of Notes that is rated by a Rating Agency is
satisfied. Subject to Section 23, if the Member transfers all of its limited
liability company interest in the Company pursuant to this Section 21, the
transferee shall be admitted to the Company as a member of the Company upon its
execution of an instrument signifying its agreement to be bound by the terms and
conditions of this Agreement, which instrument may be a counterpart signature
page to this Agreement. Such admission shall be deemed effective immediately
prior to the transfer and, immediately following such admission, the transferor
Member shall cease to be a member of the Company. Notwithstanding anything in
this Agreement to the contrary, any successor to the Member by merger or
consolidation shall, without further act, be the Member hereunder, and such
merger or consolidation shall not constitute an assignment for purposes of this
Agreement and the Company shall continue without dissolution.

SECTION 22. Resignation. So long as any Obligation is outstanding, the Member
may not resign, unless an additional member of the Company shall be admitted
concurrently with or prior to such resignation to the Company, upon its
execution of an instrument signifying its agreement to be bound by the terms and
conditions of this Agreement, which instrument may be a counterpart signature
page to this Agreement. Upon its resignation in accordance with the requirements
of this Section 22, the resigning Member shall cease to be a member of the
Company.

SECTION 23. Admission of Additional Members. One or more additional members of
the Company may be admitted to the Company with the written consent of the
Member; provided, however, that notwithstanding the foregoing, so long as any
Obligation remains outstanding, no additional or substitute Member may be
admitted to the Company pursuant to Sections 21, 22 or 23 unless the Rating
Agency Condition with respect to each Series of Notes that is rated by a Rating
Agency is satisfied.

 

13



--------------------------------------------------------------------------------

SECTION 24. Dissolution. (a) Subject to Section 9(j), the Company shall be
dissolved, and its affairs shall be wound up upon the first to occur of the
following: (i) the termination of the legal existence of the last remaining
member or the occurrence of any other event which terminates the continued
membership of the last remaining member in the Company unless the Company is
continued without dissolution in a manner permitted by this Agreement or the Act
or (ii) the entry of a decree of judicial dissolution under Section 18-802 of
the Act. Upon the occurrence of any event that causes the last remaining member
of the Company to cease to be a member of the Company or that causes the Member
to cease to be a member of the Company (other than upon continuation of the
Company without dissolution upon (i) an assignment by the Member of all of its
limited liability company interest in the Company and the admission of the
transferee pursuant to Sections 21 and 23, or (ii) the resignation of the Member
and the admission of an additional member of the Company pursuant to Sections 22
and 23), to the fullest extent permitted by law, the personal representative of
such member is hereby authorized to, and shall, within 90 days after the
occurrence of the event that terminated the continued membership of such member
in the Company, agree in writing (i) to continue the Company and (ii) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of the Company, effective as of the occurrence of
the event that terminated the continued membership of the last remaining member
of the Company or the Member in the Company.

(b) Notwithstanding any other provision of this Agreement, the Bankruptcy of the
Member or a Special Member, if any, shall not cause the Member or any Special
Member to cease to be a member of the Company and upon the occurrence of such an
event, the Company shall continue without dissolution.

(c) Notwithstanding any other provision of this Agreement, each of the Member
and Special Members, if any, waives any right it might have to agree in writing
to dissolve the Company upon the Bankruptcy of the Member or any Special Member,
or the occurrence of an event that causes the Member or any Special Member to
cease to be a member of the Company.

(d) In the event of dissolution, the Company shall conduct only such activities
as are necessary to wind up its affairs (including the sale of the assets of the
Company in an orderly manner), and the assets of the Company shall be applied in
the manner, and in the order of priority, set forth in Section 18-804 of the
Act.

(e) The Company shall terminate when (i) all of the assets of the Company, after
payment of or due provision for all debts, liabilities and obligations of the
Company shall have been distributed to the Member in the manner provided for in
this Agreement and (ii) the Certificate of Formation shall have been canceled in
the manner required by the Act.

 

14



--------------------------------------------------------------------------------

SECTION 25. Waiver of Partition; Nature of Interest. Except as otherwise
expressly provided in this Agreement, to the fullest extent permitted by law,
each of the Member and the Special Members, if any, hereby irrevocably waives
any right or power that the Member or the Special Members, if any, might have to
cause the Company or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of the Company,
to compel any sale of all or any portion of the assets of the Company pursuant
to any applicable law or to file a complaint or to institute any proceeding at
law or in equity to cause the dissolution, liquidation, winding up or
termination of the Company. The Member shall not have any interest in any
specific assets of the Company, and the Member shall not have the status of a
creditor with respect to any distribution pursuant to Section 16 hereof. The
interest of the Member in the Company is personal property.

SECTION 26. Benefits of Agreement; No Third-Party Rights. None of the provisions
of this Agreement shall be for the benefit of or enforceable by any creditor of
the Company or by any creditor of the Member or any Special Member. Nothing in
this Agreement shall be deemed to create any right in any Person (other than a
Covered Person) not party hereto.

SECTION 27. Severability of Provisions. Each provision of this Agreement shall
be considered severable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal.

SECTION 28. Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof.

SECTION 29. Binding Agreement. Notwithstanding any other provision of this
Agreement, the Member agrees that this Agreement, including, without limitation,
Sections 7, 8, 9, 10, 20, 21, 22, 23, 24, 26, 29 and 31, constitutes a legal,
valid and binding agreement of the Member, and is enforceable against the Member
by the Independent Directors, in accordance with its terms. In addition, the
Independent Directors shall be intended beneficiaries of this Agreement.

SECTION 30. Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware (without regard to conflict of laws
principles), all rights and remedies being governed by said laws.

SECTION 31. Amendments. Subject to Section 9(j), this Agreement may not be
modified, altered, supplemented or amended except pursuant to a written
agreement executed and delivered by the Member. Notwithstanding anything to the
contrary in this Agreement, so long as any Obligation is outstanding, this
Agreement may not be modified, altered, supplemented or amended unless the
Rating Agency Condition with respect to each Series of Notes that is rated by a
Rating Agency is satisfied except: (i) to cure any ambiguity or (ii) to convert
or supplement any provision in a manner consistent with the intent of this
Agreement and the other Related Documents.

 

15



--------------------------------------------------------------------------------

SECTION 32. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement and
all of which together shall constitute one and the same instrument.

SECTION 33. Notices. Any notices required to be delivered hereunder shall be in
writing and personally delivered, mailed or sent by telecopy, electronic mail or
other similar form of rapid transmission, and shall be deemed to have been duly
given upon receipt (a) in the case of the Company, to the Company at its address
in Section 2, (b) in the case of the Member, to the Member at its address as
listed on Schedule B attached hereto, and (c) in the case of either of the
foregoing, at such other address as may be designated by written notice to the
other party.

SECTION 34. Tax Matters. (a) For Federal (and to the extent possible state and
local) income tax purposes, it is intended that the Company will not be, an
association (or publicly traded partnership) taxable as a corporation and, so
long as it has only a single member, that it will be a disregarded entity. The
President, or any other officer of the Company, is hereby authorized to file any
tax elections necessary to achieve these results. The Company will not make any
election to be treated as an association taxable as a corporation. No transfer
of an interest in the Company shall be effective if such transfer would cause a
taxable event to holders of Notes.

(b) The Company shall not issue any Tax Restricted Security if, after such
issuance, the maximum number of persons permitted to own all Tax Restricted
Securities outstanding at any time is permitted to exceed ninety (90) within the
meaning of United States Treasury Regulation Section 1.7704-1(h), unless the
Company has received an opinion of nationally recognized tax counsel that the
issuance of such Tax Restricted Security will not cause the Company to be a
publicly traded partnership taxable as a corporation for Federal income tax
purposes. The Company shall not permit a direct or indirect assignment,
participation, pledge, hypothecation, rehypothecation, exchange or other
disposition or transfer of (each a “Transfer”) of any Tax Restricted Securities
if the Transfer of such Tax Restricted Securities would cause the aggregate
number of persons treated as owning all Tax Restricted Securities then
outstanding to exceed ninety (90) within the meaning of United States Treasury
Regulation Section 1.7704-1(h), unless the Company has received an opinion of
nationally recognized tax counsel that such Transfer will not cause the Company
to be a publicly traded partnership taxable as a corporation for Federal income
tax purposes. The Company will not participate in any direct or indirect
interest in a Tax Restricted Security being (A) listed on, established on, or
included on or in (x) a United States national, regional or local securities
exchange, (y) a foreign securities exchange or (z) an interdealer quotation
system that regularly disseminates firm buy or sell quotations by identified
brokers or dealers (including, without limitation, the National Association of
Securities Dealers Automated Quotation System) ((x), (y) and (z), collectively,
an “Exchange”) or (B) marketed on or through an Exchange. The Company will not
recognize any Transfers made on any Exchange with respect to any direct or
indirect interest in a Tax Restricted Security (including any Transfers of any
financial instrument or contract the value of which is determined in whole or in
part by reference to the Company). The Company shall treat Transfers in
violation of this Section 34(b) as null, void and of no effect.

[Remainder of Page Intentionally Left Blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amended and Restated Limited Liability Company Agreement as
of the 11th day of May, 2011.

 

MEMBER: ZIPCAR, INC.

/s/ Edward Goldfinger

Name:   Edward Goldfinger Title:   CFO INDEPENDENT DIRECTOR/SPECIAL MEMBER:

/s/ Orlando C. Figueroa

Name:   Orlando C. Figueroa INDEPENDENT DIRECTOR/SPECIAL MEMBER:

/s/ Phillip A. Martone

Name:   Phillip A. Martone

 

17



--------------------------------------------------------------------------------

SCHEDULE A

Definitions

A. Definitions

When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:

“Act” has the meaning set forth in the preamble to this Agreement.

“Administration Agreement” means the Amended and Restated Administration
Agreement, dated as of May 11, 2011, by and among Zipcar, as the administrator,
the Company and the Trustee, as amended, restated or supplemented or otherwise
modified from time to time in accordance with its terms.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, is in Control of, is Controlled by or is under common Control
with such Person or is a director or officer of such Person.

“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement of the Company, together with the schedules attached hereto, as
amended, restated or supplemented or otherwise modified from time to time in
accordance with its terms.

“Back-Up Administration Agreement” means the Amended and Restated Back-Up
Administration Agreement, dated as of May 11, 2011 by and among the
Administrator, ZVF, the Trustee and Lord Securities Corporation, as back-up
administrator (as the same may be amended, modified or supplemented from time to
time in accordance with its terms), and any successor agreement entered into
with a successor back-up administrator in accordance with the foregoing
agreement and the other Related Documents.

“Back-Up Disposition Agent Agreement” means the Amended and Restated Back-Up
Disposition Agent Agreement, dated as of May 11, 2011 by and among Fiserv
Automotive Solutions, Inc., the Servicer, ZVF, the Trustee and the Collateral
Agent (as the same may be amended, modified or supplemented from time to time in
accordance with its terms), and any successor agreement entered into with a
successor back-up disposition agent in accordance with the foregoing agreement
and the other Related Documents.

 

18



--------------------------------------------------------------------------------

“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, (v) files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against it in
any proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, if the proceeding has not been dismissed, or if
within 60 days after the appointment without such Person’s consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within 60 days after the expiration of any such stay, the appointment
is not vacated. The foregoing definition of “Bankruptcy” is intended to replace
and shall supersede and replace the definition of “Bankruptcy” set forth in
Sections 18-101(1) and 18-304 of the Act.

“Board” or “Board of Directors” means the Board of Directors of the Company.

“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware on February 4, 2010,
as amended or amended and restated from time to time.

“Collateral Agency Agreement” means the Amended and Restated Collateral Agency
Agreement, dated as of May 11, 2011, among the Company, as grantor, Zipcar, as
servicer, Deutsche Bank Trust Company Americas, as collateral agent and the
Trustee, as secured party, as amended, restated, modified or supplemented from
time to time in accordance with its terms.

“Company” means Zipcar Vehicle Financing LLC, a Delaware limited liability
company.

“Control” means the possession, directly or indirectly, or the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or general partnership or managing
member interests, by contract or otherwise. “Controlling” and “Controlled” shall
have correlative meanings. Without limiting the generality of the foregoing, a
Person shall be deemed to Control any other Person in which it owns, directly or
indirectly, a majority of the ownership interests.

“Covered Persons” has the meaning set forth in Section 20(a).

“Depository Agreement” means, with respect to a Series of Notes having
Book-Entry Notes (as defined in the Indenture), the agreement among the Company,
the Trustee and the Clearing Agency (as defined in the Indenture), or as
otherwise provided in the applicable Series Supplement.

 

19



--------------------------------------------------------------------------------

“Directors” means the Persons elected or appointed to the Board of Directors
from time to time by the Member, including the Independent Directors. A Director
is hereby designated as a “manager” of the Company within the meaning of
Section 18-101(10) of the Act.

“Enhancement Agreement” means any contract, agreement, instrument or document
governing the terms of any Enhancement (as defined in the Indenture) or pursuant
to which any Enhancement is issued or outstanding.

“Indenture” means the Amended and Restated Base Indenture, dated as of May 11,
2011, between the Company and the Trustee, as the same may be amended, restated,
modified or supplemented from time to time in accordance with its terms,
including by any Series Supplement.

“Independent Director” means a natural person who has at least three years
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments or
securities and who is employed by such an entity at all times while serving on
the Board of Directors of the Company, and is not currently and has not been
during the five years prior to his or her appointment as an Independent Director
(a) a director, officer, employee, Affiliate, franchisee, supplier or major
customer of Zipcar or any of its Affiliates (other than in his or her capacity
as an Independent Director hereunder or with respect to any special purpose
vehicle Affiliate), (b) any Person owning beneficially, directly or indirectly,
any outstanding shares of common stock of Zipcar or any of its Affiliates or
(c) a director, officer, employee, member or partner or member of the immediate
family of, or a Person otherwise owning a direct or indirect ownership interest
in, any Person described in clauses (a) or (b). The term “major customer” shall
mean a Person who is a customer of Zipcar or any of Zipcar’s Affiliates and who
conducts business with Zipcar or any of its Affiliates to such a significant
extent as would reasonably be expected to influence the decisions of such Person
or any Person described in clause (c) with respect to such Person, in any such
case, in his or her capacity as a director of Zipcar or any of its Affiliates
(including the Company).

“Management Agreement” means the agreement of the Directors substantially in the
form attached hereto as Schedule C. The Management Agreement shall be deemed
incorporated into, and a part of, this Agreement.

“Material Action” means to consolidate or merge the Company with or into any
Person, or sell all or substantially all of the assets of the Company, or to
institute proceedings to have the Company be adjudicated bankrupt or insolvent,
or consent to, encourage or cooperate with, the institution of bankruptcy or
insolvency proceedings against the Company or file a petition seeking, or
consent to, reorganization or relief with respect to the Company under any
applicable federal or state law relating to bankruptcy, or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Company or a substantial part of its property, or make
any assignment for the benefit of creditors of the Company, or admit in writing
the Company’s inability to pay its debts generally as they become due, or take
action in furtherance of any such action, or, to the fullest extent permitted by
law, dissolve, terminate or liquidate the Company.

 

20



--------------------------------------------------------------------------------

“Member” means Zipcar, as the initial member of the Company, and includes any
Person admitted as an additional member of the Company or a substitute member of
the Company pursuant to the provisions of this Agreement, each in their capacity
as a member of the Company; provided, however, that the term “Member” shall not
include any Special Member.

“Notes” means the Indenture Notes (as defined in the Indenture).

“Obligations” shall mean the indebtedness, liabilities and obligations of the
Company under or in connection with this Agreement, the Indenture, the Notes,
the other Related Documents or any related document in effect as of any date of
determination.

“Officer” means an officer of the Company described in Section 11.

“Officer’s Certificate” means a certificate signed by any Officer of the Company
who is authorized to act for the Company in matters relating to the Company.

“Operating Lease” means the Amended and Restated Master Motor Vehicle Operating
Lease and Servicing Agreement, dated as of May 11, 2011, between the Company and
Zipcar, as lessee and servicer, as the same may be amended, restated, modified
or supplemented from time to time in accordance with its terms.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any governmental authority.

“Rating Agency Condition,” with respect to any Series of Notes, has the meaning
set forth in the applicable Series Supplement.

“Related Documents” means, collectively, this Agreement, the Management
Agreement, the Operating Lease, the Assignment Agreements (as defined in the
Indenture), the Supplemental Documents (as defined in the Operating Lease), the
Indenture, the Notes, the Collateral Agency Agreement, any Enhancement
Agreement, the Administration Agreement, the Back-Up Administration Agreement,
the Back-Up Disposition Agent Agreement, the Depository Agreements, any
agreements relating to the issuance or the purchase of the Notes of any Series,
and all documents, agreements and certificates delivered in connection with any
of the foregoing.

 

21



--------------------------------------------------------------------------------

“Series” means any series of Notes issued by the Company pursuant to the
Indenture.

“Series Supplement” has the meaning ascribed to such term in the Indenture.

“Special Member” means, upon such person’s admission to the Company as a member
of the Company pursuant to Section 5(c), any person acting as an Independent
Director, in such person’s capacity as a member of the Company. A Special Member
shall only have the rights and duties expressly set forth in this Agreement.

“Tax Restricted Securities” means any interest in the Company, including without
limitation, limited liability company interests or any debt security of the
Company unless, in the case of any debt security, the Company has received an
opinion of nationally recognized tax counsel upon the issuance of such debt
security that such debt security will be properly characterized as debt for U.S.
federal income tax purposes.

“Trustee” means Deutsche Bank Trust Company Americas, as trustee under the
Indenture, or any successors to the foregoing.

“Zipcar” means Zipcar, Inc., a Delaware corporation, and its successors.

 

22



--------------------------------------------------------------------------------

B. Rules of Construction

Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision. The Section
titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All Section, paragraph, clause, Exhibit or
Schedule references not attributed to a particular document shall be references
to such parts of this Agreement.

 

23



--------------------------------------------------------------------------------

SCHEDULE B

Member

 

Name

  

Mailing Address

  

Agreed Value of

  

Membership

Zipcar, Inc.   

25 First Street,

4th Floor,

Cambridge, MA 02141

  

Demand note in the

amount of $4,125,000

   100%

 

24



--------------------------------------------------------------------------------

SCHEDULE C

Management Agreement

[            ] [    ], 2011

For good and valuable consideration, each of the undersigned persons, who have
been designated as directors of Zipcar Vehicle Financing LLC, a Delaware limited
liability company (the “Company”), in accordance with the Second Amended and
Restated Limited Liability Company Agreement of the Company, dated as of May 11,
2011, as it may be amended or restated from time to time (the “LLC Agreement”),
hereby agree as follows:

1. Each of the undersigned accepts such person’s rights and authority as a
Director (as defined in the LLC Agreement) under the LLC Agreement and agrees to
perform and discharge such person’s duties and obligations as a Director under
the LLC Agreement, and further agrees that such rights, authorities, duties and
obligations under the LLC Agreement shall continue until such person’s successor
as a Director is elected and qualified or until such person’s resignation or
removal as a Director in accordance with the LLC Agreement. Each of the
undersigned agrees and acknowledges that it has been designated as a “manager”
of the Company within the meaning of the Delaware Limited Liability Company Act.

2. So long as any Obligation (as defined in the LLC Agreement) is outstanding,
each of the undersigned agrees, solely in its capacity as a creditor of the
Company on account of any indemnification or other payment owing to the
undersigned by the Company, not to acquiesce, petition or otherwise invoke or
cause the Company to invoke the process of any court or governmental authority
for the purpose of commencing or sustaining a case against the Company under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Company or any substantial part of the property of the Company, or
ordering the winding up or liquidation of the affairs of the Company.

3. THIS MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, AND ALL RIGHTS AND REMEDIES SHALL BE
GOVERNED BY SUCH LAWS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

This Management Agreement may be executed in any number of counterparts, each of
which shall be deemed an original of this Management Agreement and all of which
together shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Management Agreement as
of the day and year first above written.

 

[                                                                       
                              ] [                             
                                                                        ]
[                                                                       
                              ] [                             
                                                                        ]
[                                                                       
                              ]

 

26



--------------------------------------------------------------------------------

SCHEDULE D

 

DIRECTORS 1.    Scott Griffith 2.    Edward Goldfinger 3.    T. S. Ramesh 4.   
Dean Breda 5.    Orlando C. Figueroa, Independent Director 6.    Philip J.
Martone, Independent Director

 

27



--------------------------------------------------------------------------------

SCHEDULE E

OFFICERS

 

PRESIDENT   Scott Griffith   TREASURER   Edward Goldfinger   ASSISTANT TREASURER
  Janet Frick   ASSISTANT SECRETARY   Dean Breda  

 

28